Citation Nr: 0008715	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-09 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date, earlier than April 29, 1997 
for the grant of service connection for hypertension and 
heart disease, diabetes mellitus and an above the left knee 
amputation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The appellant is the widow of the veteran who served on 
active duty from March 1942 to January 1946 and from 
September 1953 to February 1977. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.


FINDINGS OF FACT

1.  The veteran's claim for service connection for 
hypertension and diabetes mellitus was not received by VA 
prior to April 29, 1997.

2.  The RO's December 1997 rating decision granted service 
connection for hypertension and heart disease, diabetes 
mellitus and an above the left knee amputation, effective 
April 29, 1997. 


CONCLUSION OF LAW

An effective date prior to April 29, 1997, for the grant of 
service connection for hypertension and heart disease, 
diabetes mellitus and an above the left knee amputation is 
not warranted.  38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 
C.F.R. § 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran filed a claim for service connection for 
hypertension, heart disease and diabetes mellitus which was 
received by VA on April 29, 1997.  The veteran expired in May 
1997.  In a December 1997 rating decision, the RO granted 
service connection for hypertension, heart disease, diabetes 
mellitus and for an above the left knee amputation, effective 
April 29, 1997.  Service connection for the cause of the 
veteran's death was granted in a separate decision.

A careful review of the claims folders does not reveal that 
the veteran filed a claim for these disorders prior to April 
29, 1997.

With respect to the appellant's claim for an earlier 
effective date for the grant of service connection for these 
disorders the applicable laws and regulations concerning 
effective dates state that, except as otherwise provided, the 
effective date of an evaluation and award of compensation 
based on an original claim or a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400. The effective date of an award of disability 
compensation based on an original claim for direct service 
connection shall be the day following separation from active 
service or the date entitlement arose, if the claim is 
received within one year after separation from service; 
otherwise the effective date shall be the date of receipt of 
the claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

In the present case, the first claim for diabetes mellitus 
and hypertension was received on April 29, 1997. In a 
December 1997 rating decision, the RO granted service 
connection for hypertension, heart disease, diabetes mellitus 
and an above the left knee amputation, effective April 29, 
1997.  The appellant disagrees with the date of the award for 
service connection for the aforementioned disorders as 
elicited during her January 2000 hearing testimony before the 
undersigned Board member.  Significantly, however, as the 
veteran's original claim for service connection for the 
claimed disabilities was not received by VA prior to April 
29, 1997, more than one year after his separation from active 
service, the proper effective date for the grant of service 
connection for the disabilities at issue may not be the day 
following separation from service.  Hence, the proper 
effective date for the grant of service connection for these 
disorders is April 29, 1997, the date the claim was received.

In rendering this decision, the Board has considered all the 
medical evidence of record and the appellant's contentions 
presented in her statements and at her January 2000 hearing.  
In this respect, although the appellant's hearing testimony 
and the medical evidence of record clearly support finding 
that the veteran was diagnosed with diabetes mellitus and 
hypertension years prior to April 29, 1997, the evidence of 
record does not show that a claim for disability compensation 
was received prior to receipt of the veteran's original claim 
for disability compensation on April 29, 1997.  Hence, as a 
matter of law an earlier effective date is not in order.

While the appellant testified during the January 2000 hearing 
that a VA employee  had knowledge of an earlier claim filed 
by the veteran for the aforementioned disabilities, there is 
no evidence in the claims file to support this contention.  
In this regard, it must be noted that "[t]he presumption of 
regularity supports the official acts of public officers" 
and, in the Board may "presume that the [VA has] properly 
discharged their official duties."  Morris v. Sullivan. 897 
F.2d 553, 560 (D.C. Cir. 1990) quoting United States v. 
Chemical Foundation, 272 U.S. 1, 14-15 (1926).  Hence, in the 
absence of other evidence the Board may presume that no VA 
employee received a claim prior to April 29, 1997.  

In regards to the appellant's testimony that the veteran was 
incompetent during his lifetime, the autopsy and the medical 
record is silent with respect to any findings of Alzheimer's 
disease.  More importantly, even if Alzheimer's were shown 
there is no medical evidence to suggest that the veteran was 
incompetent to file a claim at all times earlier.

Finally, as the appellant already is in receipt of dependency 
and indemnity compensation benefits, the Court's 
interpretation of 38 U.S.C.A. § 1318 (West 1991) and 38 
C.F.R. § 3.22 (1999) in Wingo v. West, 11 Vet. App.  307 
(1998), is not for application. 


ORDER

An effective date prior to April 29, 1997, for the grant of 
service connection for hypertension and heart disease, 
diabetes mellitus and an above the left knee amputation is 
denied.


 
		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals


